Citation Nr: 1805011	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  06-24 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of injury to the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript is associated with the claims file.

In May 2011, September 2012, and May 2017, the Board remanded the appeal for additional development. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

In the May 2017 remand, the Board instructed the AOJ to afford the Veteran a VA examination for his lumbar spine disability based on worsened lumbar spine symptomatology.  In the remand, the Board also directed that the VA examiner test the Veteran's lumbar spine on both active and passive motion as well as in weight-bearing and non weight-bearing in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016).  


To date, the AOJ has not obtained the requested VA lumbar spine examination.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998). This matter must be remanded to ensure compliance with the Board's previous remand.

Moreover, in the November 2017 Appellant's Brief, the Veteran's representative stressed that the Veteran should be provided with a supplemental statement of the case after undertaking additional development.  On remand, the AOJ should consider all pertinent additional clinical records and then issue a supplemental statement of the case reflecting such consideration as to the present claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent, and severity of his service-connected residuals of injury to the lumbar spine.  All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion.  The examination must include testing results on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.

The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine, i.e., the extent of the his pain-free motion, and in terms of impediments to work related tasks.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


